

116 HR 6754 IH: Protecting the Paycheck Protection Program Act of 2020
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6754IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mrs. Fletcher (for herself, Ms. Craig, and Mr. Kim) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide clarification regarding the tax treatment of expenses paid or incurred with proceeds from Paycheck Protection Program loans.1.Short titleThis Act may be cited as the Protecting the Paycheck Protection Program Act of 2020.2.Clarification of tax treatment of expenses paid or incurred with proceeds from Paycheck Protection Program loans(a)In generalFor purposes of the Internal Revenue Code of 1986 and notwithstanding any other provision of law, any deduction and the basis of any property shall be determined without regard to whether any amount is excluded from gross income under section 1106(i) of the CARES Act. (b)Clarification of exclusion of loan forgivenessSection 1106(i) of the CARES Act is amended to read as follows:(i)TaxabilityFor purposes of the Internal Revenue Code of 1986, no amount shall be included in the gross income of the eligible recipient by reason of forgiveness of indebtedness described in subsection (b)..(c)Effective dateSubsection (a) and the amendment made by subsection (b) shall take effect as if included in section 1106 of the CARES Act.